Opinion issued May 7, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00347-CR
                           ———————————
                     IN RE CHARLES BROWN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Charles Brown, has filed a petition for writ of mandamus, seeking

to compel the Harris County District Clerk to respond to his requests for

information about a motion for DNA testing Brown filed in July, 2014.1

      We have no jurisdiction to compel the district clerk to act on Brown’s

motion. See, e.g., In re Potts, 357 S.W.3d 766 (Tex. App.—Houston [14th Dist.]
1
      The underlying case is The State of Texas v. Charles Laneil Brown, No. 1179042
      in the 339th District Court of Harris County, Texas.
2011, no pet.) (court of appeals lacks jurisdiction to compel the district clerk to

accept a mandamus petition for filing); TEX. GOV’T. CODE ANN. § 22.221 (West

2004) (limiting mandamus jurisdiction to (1) writs against a district court judge or

county court judge in the court of appeals’ district, and (2) all writs necessary to

enforce the court of appeals’ jurisdiction). Accordingly, we dismiss the petition

for writ of mandamus for want of jurisdiction.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2